The court found the defendant guilty and gave judgment for the plaintiff to recover the whole sum in damages.
The property in the money accompanied the possession and was in the plaintiff and not liable to be attached, in this way, for a debt of Jesse Spalding’s. The defendant had no good authority to attach the money, even had it been attachable, as the money of said Jesse’s; and its being taken out of his hands by the second attachment, cannot mitigate the damages, although it might furnish a good cause of action against the officer who took it. See the case of Willes v. Pitkin, ante.